DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-29 are currently pending in the present application. Claims 1 and 12-22 are currently amended; claims 2, 4, 11, 23 and 26 are original; and claims 3, 5-10, 24-25 and 27-29 are previously presented. The amendment dated April 13, 2022 has been entered into the record. 
Claims 1 and 22 were previously objected to for informalities. The objections are now withdrawn as the applicant has amended the claims. Claims 12-21 were previously rejected under 35 USC §112(b). The rejections are now withdrawn as the applicant has amended the claims.


Response to Arguments
 (1) Applicant argues that “the claims explicitly addresses the spacings between the nanostructures and Examiner did not explain why selecting the radius of a particular ring is necessarily the same as selecting the spacing between the nanostructures on that ring" (Remarks, Page 8).
The office action does not equate selecting the radius to selecting the spacing between the nanostructures. The applicant’s invention is about the metasurface Fresnel zone plate (FZP), i.e., an optical element which includes zones in the form of concentric rings where nanostructures 16 are used as the optical element to provide a resonant response (Specification, Pages 7 and 9), and Ellenbogen describes the identical structure where nano-resonators 52 are used as the optical elements (Figures 4-6, Paragraph [0101]-[0102]). Those nanostructures are disposed on each ring having a radius, and spaced between. Paragraphs [0102] and [0118] of Ellenbogen describe the FZP comprising a plurality of layer, having a form of rings, and each layer having a plurality of nanostructures. Specifically, Figures 6A-6B of Ellenbogen describe the nano-resonators where a length of the elongated nanostructure is at least 50 nm, or at least 100 nm, or at least 500 nm, or at least 1 μm, or at least 2 μm, or at least 3 μm, e.g., about 4 μm, or more, and a width of the elongated nanostructure is preferably less than 1 μm (i.e., the spacing between nanostructures is inherently selected as the length and width are selected), the nano-resonators have the grating period Λ, and the size of the resonator on the ring are selected to effect resonant response at a particular frequency or wavelength (Paragraphs [0117]-[0124], [0137]), i.e., Ellenbogen identifies a structure comprising a plurality of nanostructures, which is capable of providing a resonant response, wherein a size of—and a spacing between—said nanostructures thereon is selected to provide a resonant response.
Applicant further argues that "Further, the claims require selecting the distance between the nanostructures to provide a resonant response at a different wavelength. Paragraph 102 of Ellenbogen teaches selecting the radius in order to focus the light to a focal point, P. The Examiner did not explain why focusing the light to a focal point, is necessarily the same as providing a resonant response at a different wavelength" (Remarks, Page 8).
The applicant’s arguments are not clear: claim 1 recites “a distance between said layers is selected to induce destructive or instructive interference of optical field components” and “a size of—and a spacing between—said nanostructures is selected to provide a resonant response to an optical field at a different wavelength”, but not “a distance between the nanostructures is selected to provide a resonant response at a different wavelength”. Furthermore, it is Paragraph [0118] “the size of the resonator can be selected to effect resonant response at a particular frequency or wavelength” in the office action that describes selecting the size of the resonator to provide a resonant response.
(2) Applicant further argues that:
 "The Applicant did not find in the Office Action any explanation which of the red, blue, and green light components that are shown in FIG. 8C are supposed to be within a crosstalk between layers, and which of these components that are allegedly within said crosstalk exhibit a destructive interference. That is to say, the Examiner did not show that there is an explicit or implicit teaching in FIG. 8C that the shown focus is the result of an interference between components that are within the crosstalk, and not the result of interferences of the type shown in FIG. 4 (namely the red light fields interfere among themselves, the green light fields interfere among themselves, and the blue light fields interfere among themselves) … Applicant wishes to point out that the Examiner's interpretation of spectral crosstalk (office action, end of page 7) is not entirely accurate. There can be no optical interference between layers, and interaction of two or more light waves is not necessarily a spectral cross talk. A spectral cross talk is an overlap between the interaction amplitudes of the optical field with the nanostructures of the layers (to this end, see page 12, lines 13-15 of the specification). The Examiner did not show how FIG. 8C of Ellenbogen discloses such an overlap, and certainly did not show how the configuration in FIG. 8C induces interferences among light components within such an overlap” (Remarks, Pages 9-10) [emphasis added by the applicant].
Regarding the applicant’s arguments about “within a crosstalk between layers”, Examiner considers that claim 1 merely recites “a size of—and a spacing between—said nanostructures is selected to provide a resonant response to an optical field  … a distance between said layers is selected to induce destructive or instructive interference of optical field components within a spectral crosstalk among said resonant responses”, where the optical field or the optical field components are not further defined. Thus, “within a spectral crosstalk” in claim 1 refers to “within a spectral crosstalk among resonant responses to an optical field”. Is the optical field defined as an optical field between layers? Is the optical field defined as an optical field among nanostructure? The applicant’s arguments regarding “within a spectral crosstalk” are not persuasive, unless claim 1 further defines “an optical field” or “optical components”. 
A spectral crosstalk is generally known as optical interference between layers or the interaction of two or more light waves therebetween, and Ellenbogen teaches each layer provides a resonant response from the resonators to the focal point (Figure 8C) where each layer is located in the optical field where other resonant response(s) are induced by other layer(s)). 
Regarding “an overlap between the interaction amplitudes” in the embodiment shown in Figure 8, Ellenbogen teaches the amplitude of the optical field 54 interacting with resonant resonators 52, where the interaction amplitude occurs between a resonator and an optical field (see Paragraphs [0117] “As used herein, “resonance response” refers to situation at which the interaction amplitude between a resonator and an optical field exhibits a maximum as a function of at least one optical property (frequency, wavelength, polarization)”; [0116] “Resonators 52 have resonance responses to optical field 54 interacting therewith”, see also Paragraph [0111]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 11, 22-23 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellenbogen (WO 2015/063762; US 2016/0259175 as the equivalent document), of record.
Regarding claim 1, Ellenbogen discloses a multilayer optical element (Figures 4-5 and 8B-8C; Paragraphs [0058]-[0059], [0065]-[0066] and [0151] identifying the embodiment shown in Figures 4-5 and 8B-8C; system 50 comprising the arrays of resonators 52 as shown in Figures 5 and 8C; Paragraph [0115] “system 50 can comprise any number of arrays of optical resonators, each of which can be made planar … When more than one array is employed … they can engage different (e.g., spaced apart) surfaces”), comprising a plurality of layers arranged along an optical axis (see Figure 8C where the layers comprises arrays of resonators 52 arranged along the z direction; Paragraph [0129] “System 50 optionally comprises also a refractive optical element 56 (e.g., a lens), positioned on the same optical axis with array 52”), each layer having a plurality of nanostructures (52), wherein a size of—and a spacing between—said nanostructures is selected to provide a resonant response (see Paragraphs [0118] “the size of the resonator can be selected to effect resonant response at a particular frequency or wavelength” regarding the size of the resonators, and [0102] regarding the radius of each ring where 52 are disposed) to an optical field at a different wavelength (Figure 8C and Paragraph [0130] “providing array 52 with two or more types of resonators, wherein the resonators of each type have a resonant response to an optical field at a different wavelength”), and wherein a distance between said layers is selected to induce destructive or constructive interference of optical field components within a spectral crosstalk among said resonant responses (see Figures 1A, 4 and 8C below, annotated by the examiner, where Figure 1A explains destructive interference and Figures 4 and 8C describe using resonant responses to induce the destructive interference, in which the distance d1 or d2 between layers is smaller than the focal distance D1 of the arrays of layers) (Regarding the term “within a spectral crosstalk among said resonant responses”, the examiner considers a spectral crosstalk is known as optical interference between layers or the interaction of two or more light waves therebetween. Ellenbogen teaches each layer provides a resonant response from the resonators to the focal point (Figure 8C) and each layer is located in the optical field where other resonant response(s) are induced by other layer(s)).




    PNG
    media_image1.png
    857
    577
    media_image1.png
    Greyscale

Regarding claim 5, Ellenbogen discloses the limitations of claim 1 above, and further discloses, for each layer, said nanostructures are arranged to form a zone plate (Paragraphs [0065] and [0101]). 

Regarding claim 6, Ellenbogen discloses the limitations of claim 1 above, and further discloses that said nanostructures of said layers are arranged to focus said different wavelengths onto the same focal plane (Paragraph [0133]).

Regarding claim 11, Ellenbogen discloses an optical system (Figures 4-5 and 8B-8C) comprising:
a multilayer optical element (see Paragraphs [0058]-[0059], [0065]-[0066] and [0151] identifying the embodiment shown in Figures 4-5 and 8B-8C; system 50 comprising the arrays of resonators 52 as shown in Figures 5 and 8C; Paragraph [0115] “system 50 can comprise any number of arrays of optical resonators, each of which can be made planar … When more than one array is employed … they can engage different (e.g., spaced apart) surfaces”) having a plurality of layers arranged along an optical axis (Figure 8C, the layers comprising arrays of resonators 52 arranged along the z direction; Paragraph [0129] “System 50 optionally comprises also a refractive optical element 56 (e.g., a lens), positioned on the same optical axis with array 52”), each layer having a plurality of nanostructures (52), wherein a size of—and a spacing between—said nanostructures is selected to provide a resonant response (see Paragraphs [0118] “the size of the resonator can be selected to effect resonant response at a particular frequency or wavelength” regarding selecting the size of the resonators, and [0102] regarding selecting the radius of each ring where 52 are disposed) to an optical field at a different wavelength (Figure 8C and Paragraph [0130] “providing array 52 with two or more types of resonators, wherein the resonators of each type have a resonant response to an optical field at a different wavelength”); and
a non-resonant optical element (60);
wherein a distance between each of said layers and said non-resonant optical element is about an integer multiplication of a quarter wavelength of a respective wavelength for which said layer provides said resonant response (see Figures 1A, 4 and 8C above, annotated by the examiner, where Figure 1A explains destructive interference and Figures 4 and 8C describe using resonant responses to induce the destructive interference) (Regarding the term “a distance between each of said layers and said non-resonant optical element is about an integer multiplication of a quarter wavelength of a respective wavelength”, the examiner considers an integer multiplication of a quarter wavelength or a half wavelength induces destructive or constructive interference of optical field components. Ellenbogen teaches each layer provides a resonant response from the resonators on a substrate to the focal point (Figure 8C) where the destructive interference is induced therebetween).

Regarding claim 22, Ellenbogen discloses a method of fabricating multilayer optical element (Figures 4-5 and 8B-8C; see Paragraphs [0058]-[0059], [0065]-[0066] and [0151] identifying the embodiment shown in Figures 4-5 and 8B-8C; system 50 comprising the arrays of resonators 52 as shown in Figures 5 and 8C; Paragraph [0115] “system 50 can comprise any number of arrays of optical resonators, each of which can be made planar … When more than one array is employed … they can engage different (e.g., spaced apart) surfaces”), the method comprising:
forming on a substrate a plurality of nanostructures (52 on 50), wherein a size of—and a spacing between—said nanostructures is selected to provide a resonant response (see Paragraphs [0118] “the size of the resonator can be selected to effect resonant response at a particular frequency or wavelength” regarding selecting the size of the resonators, and [0102] regarding selecting the radius of each ring where 52 are disposed) to an optical field at a predetermined wavelength (Figure 8C and Paragraphs [0118] and [0130]; for example, a wavelength of red), thereby providing a first layer (Figure 8C, the array 52 providing a wavelength of red);
growing an additional substrate (Figure 8C, the additional substrate 60 for the array 52 providing a wavelength of blue) on said first layer; and
repeating said formation of nanostructures on said additional substrate for a different predetermined wavelength (e.g., a wavelength of blue), thereby providing a second layer (the array 52 providing a wavelength of blue);
wherein a distance between said layers is selected to induce destructive or constructive interference of optical field components within a spectral crosstalk among said resonant responses (see Figures 1A, 4 and 8C above, annotated by the examiner, where Figure 1A explains destructive interference and Figures 4 and 8C describe using resonant responses to induce the destructive interference, in which the distance d1 or d2 between layers is smaller than the focal distance D1 of the arrays of layers) (Regarding the term “within a spectral crosstalk among said resonant responses”, the examiner considers a spectral crosstalk is known as optical interference between layers or the interaction of two or more light waves therebetween. Ellenbogen teaches each layer provides a resonant response from the resonators to the focal point (Figure 8C) and each layer is located in the optical field where other resonant response(s) are induced by other layer(s)).

Regarding claim 23, Ellenbogen discloses the limitations of claim 22 above, and further discloses repeating said growing and said formation at least once, to form at least one additional layer (Figure 8C, the array 52 providing a wavelength of green).

Regarding claim 27, Ellenbogen discloses the limitations of claim 22 above, and further discloses for each layer, said nanostructures are arranged to form a zone plate (Paragraphs [0065] and [0101]).

Regarding claim 28, Ellenbogen discloses the limitations of claim 22 above, and further discloses said nanostructures of said layers are arranged to focus said different wavelengths onto the same focal plane (Paragraph [0133]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenbogen.
Regarding claim 3, Ellenbogen discloses the limitations of claim 1 above.
Ellenbogen does not explicitly disclose each layer comprises nanostructures made of a different metal.
However, Ellenbogen teaches the material for nanostructures can be made of metal, e.g., gold, silver, aluminum, chromium and platinum (Paragraphs [0122]-[0125]), and materials including aluminum, gold or silver can be used to tune the width of the resonance and get response for different spectral regimes (Paragraph [0153]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the nanostructures as disclosed by Ellenbogen with the teachings of Ellenbogen, wherein each layer comprises nanostructures made of a different metal, for the purpose of turning the width of the resonance and obtaining different spectral regimes for each layer (Ellenbogen: Paragraph [0153]).

Regarding claim 4, Ellenbogen discloses the limitations of claim 3 above, and further discloses said plurality of layers comprises a first layer having nanostructures sized and spaced apart to provide a resonant response to an optical field at a first wavelength, a second layer having  nanostructures sized and spaced apart to provide a resonant response to an optical field at a second wavelength being shorter than said first wavelength, and a third layer having nanostructures sized and spaced apart to provide a resonant response to an optical field at a third wavelength being shorter than said second wavelength (Figure 8A and Paragraphs [0115] [0132], teaching three layers having nanostructures sized and spaced apart to provide a resonant response at different wavelengths, where the first wavelength, the second wavelength and the third wavelength are wavelengths of colors for R, G and B, respectively).
Ellenbogen does not explicitly disclose the first layer having gold nanostructures, the second layer having silver nanostructures, and the third layer having aluminum nanostructures.
However, Ellenbogen teaches the material for nanostructures can be made of metal, e.g., gold, silver and aluminum (Paragraphs [0122]-[0125]), and materials including aluminum, gold or silver can be used to tune the width of the resonance and get response for different spectral regimes (Paragraph [0153]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the nanostructures as disclosed by Ellenbogen with the teachings of Ellenbogen, wherein the first layer has gold nanostructures, the second layer has silver nanostructures, and the third layer has aluminum nanostructures, for the purpose of turning the width of the resonance and obtaining different spectral regimes for each layer (Ellenbogen: Paragraph [0153]).

Regarding claim 21, Ellenbogen as modified by Shaltout discloses the limitations of claim 9 above.
Ellenbogen does not explicitly disclose a method, comprising passing a light beam through the optical system to form a hologram.
However, in BACKGROUND (Paragraphs [0003]-[0004]), Ellenbogen teaches a light wavefront can be shaped by optical components such as holograms to exploit the wave diffraction phenomenon, and further teaches using a diffractive zone plate or a Fresnel zone plate (FZP) as an optical element to obtain diffraction patterns (Figure 4, Paragraph [0101]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the diffractive lens as disclosed by Ellenbogen with the teachings of Ellenbogen, to have a method comprising passing a light beam through the optical system to form a hologram, for the purpose of correcting the chromatic aberrations which are inherent in conventional diffractive optical elements (Ellenbogen: Paragraph [0104]).

Regarding claim 25, Ellenbogen discloses the limitations of claim 22 above.
However, Ellenbogen does not disclose each layer comprises nanostructures made of a different metal.
However, Ellenbogen teaches the material for nanostructures can be made of metal, e.g., gold, silver, aluminum, chromium and platinum (Paragraphs [0122]-[0125]), and materials including aluminum, gold or silver can be used to tune the width of the resonance and get response for different spectral regimes (Paragraph [0153]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the nanostructures as disclosed by Ellenbogen with the teachings of Ellenbogen, wherein each layer comprises nanostructures made of a different metal, for the purpose of turning the width of the resonance and obtaining different spectral regimes for each layer (Ellenbogen: Paragraph [0153]).
Regarding claim 26, Ellenbogen discloses the limitations of claim 25 above, and further discloses said plurality of layers comprises a first layer having nanostructures sized and spaced apart to provide a resonant response to an optical field at a first wavelength, a second layer having  nanostructures sized and spaced apart to provide a resonant response to an optical field at a second wavelength being shorter than said first wavelength, and a third layer having nanostructures sized and spaced apart to provide a resonant response to an optical field at a third wavelength being shorter than said second wavelength (Figure 8A and Paragraphs [0115] [0132], teaching three layers having nanostructures sized and spaced apart to provide a resonant response at different wavelengths, where the first wavelength, the second wavelength and the third wavelength are wavelengths of colors for R, G and B, respectively).
Ellenbogen does not explicitly disclose the first layer having gold nanostructures, the second layer having silver nanostructures, and the third layer having aluminum nanostructures.
However, Ellenbogen teaches the material for nanostructures can be made of metal, e.g., gold, silver and aluminum (Paragraphs [0122]-[0125]), and materials including aluminum, gold or silver can be used to tune the width of the resonance and get response for different spectral regimes (Paragraph [0153]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the nanostructures as disclosed by Ellenbogen with the teachings of Ellenbogen, wherein the first layer has gold nanostructures, the second layer has silver nanostructures, and the third layer has aluminum nanostructures, for the purpose of turning the width of the resonance and obtaining different spectral regimes for each layer (Ellenbogen: Paragraph [0153]).
Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenbogen in view of Lee (US 2010/0053608), of record.
Regarding claim 2, Ellenbogen discloses the limitations of claim 1 above.
However, Ellenbogen does not disclose for each layer, a standard deviation of a size of said nanostructures is less than 20% of an average size of said nanostructures.
Lee teaches a plasmonic resonant nanostructure (Figures 2 and 7), in which a standard deviation of a size of nanostructures is within 5%, to effectively resolve a peak wavelength (Paragraph [0020]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the arrays of optical resonators as disclosed by Ellenbogen with the teachings of Lee, wherein for each layer, a standard deviation of a size of said nanostructures is less than 20% of an average size of said nanostructures, for the purpose of effectively resolving a peak wavelength (Lee: Paragraph [0020]).

Regarding claim 24, Ellenbogen discloses the limitations of claim 22 above.
However, Ellenbogen does not disclose for each layer, a standard deviation of a size of said nanostructures is less than 20% of an average size of said nanostructures.
Lee teaches a plasmonic resonant nanostructure (Figures 2 and 7), in which a standard deviation of a size of nanostructures is within 5%, to effectively resolve a peak wavelength (Paragraph [0020]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the arrays of optical resonators as disclosed by Ellenbogen with the teachings of Lee, wherein for each layer, a standard deviation of a size of said nanostructures is less than 20% of an average size of said nanostructures, for the purpose of effectively resolving a peak wavelength (Lee: Paragraph [0020]).

Claims 9, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenbogen in view of Shaltout (US 2017/0003169), of record.
Regarding claim 9, Ellenbogen discloses the limitations of claim 1 above.
However, Ellenbogen does not disclose an optical system, comprising a reflective element and the optical element according to claim 1 placed in front of a reflective surface of said reflective element.
Shaltout teaches a nano-antenna comprising a reflective element (a backward reflecting metal layer 308 in Figure 3; Paragraph [0026]).
Because Ellenbogen suggests the resonators be provided as nano-antennas and the resonators be configured for providing diffraction in either reflective or transmissive mode (Paragraphs [0115], [0126]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the arrays of optical resonators as disclosed by Ellenbogen with the teachings of Shaltout, wherein a reflective element is placed in front of a reflective surface of said reflective element, for the purpose of realizing nano-antennas with the reflecting metasurface for the incident light (Shaltout: Paragraph [0026]).

Regarding claim 12, Ellenbogen as modified by Shaltout discloses the limitations of claim 9 above, and Ellenbogen further discloses a method of shaping a light beam, comprising passing the light beam through the optical system (Figures 4 and 8C; Paragraph [0106]).

Regarding claim 13, Ellenbogen as modified by Shaltout discloses the limitations of claim 9 above, and Ellenbogen further discloses an imaging system, comprising the optical system (Paragraph [0112] “the present embodiments can be used for imaging”).

Regarding claim 14, Ellenbogen as modified by Shaltout discloses the limitations of claim 9 above, and Ellenbogen further disclose an optical reader, comprising the optical system (Paragraph [0107] “Optical scanners, such as bar code scanners”). 

Regarding claim 15, Ellenbogen as modified by Shaltout discloses the limitations of claim 9 above, and Ellenbogen further disclose an optical communication system, comprising the optical system (Paragraph [0107] “in an optical communications system … The optical elements of the present embodiments can provide the beam with an intensity profile that improves the communication efficiency”).

Regarding claim 19, Ellenbogen as modified by Shaltout discloses the limitations of claim 9 above.
Ellenbogen does not disclose a virtual reality system, comprising the optical system.
However, Schowengerdt teaches a virtual reality system, comprising: diffractive lenses (Figures 6A, 8B-8D; Paragraphs [0060]-[0062], [0076]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the diffractive lens as disclosed by Ellenbogen with the teachings of Canini, to have a virtual reality system, comprising the optical system, for the purpose of using the diffractive lens of Ellenbogen for focusing and/or redirecting in a virtual reality system (Schowengerdt: Paragraph [0060], [0076]).

Regarding claim 20, Ellenbogen as modified by Shaltout discloses the limitations of claim 9 above.
Ellenbogen does not disclose an augmented reality system, comprising the optical system.
However, Schowengerdt teaches an augmented reality system, comprising: diffractive lenses (Figures 6A, 8B-8D; Paragraphs [0060]-[0062], [0076]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the diffractive lens as disclosed by Ellenbogen with the teachings of Canini, to have an augmented reality system, comprising the optical system, for the purpose of using the diffractive lens of Ellenbogen for focusing and/or redirecting in an augmented reality system (Schowengerdt: Paragraphs [0060], [0076]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ellenbogen in view of Rosen (US 2010/0142014), of record.
Regarding claim 10, Ellenbogen discloses the limitations of claim 1 above.
However, Ellenbogen does not disclose an optical system, comprising a partially reflective partially transmissive element and the optical element according to claim 1 placed in front of a reflective side of said partially reflective partially transmissive element.
Rosen teaches an optical system (Figures 7 and 25; Paragraph [0283]), comprising FZP lenses (2502, 2504, 2506) and a partially reflective partially transmissive element (1808, 1810, 1812) where FZP lenses are placed in front of a reflective side of said partially reflective partially transmissive element (Figure 25).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the arrays of optical resonators as disclosed by Ellenbogen with the teachings of Rosen, wherein an optical system comprises a partially reflective partially transmissive element and the optical element placed in front of a reflective side of said partially reflective partially transmissive element, for the purpose of extracting three-dimensional information from an image of the light transmitted by the diffractive optical elements (Rosen: Paragraph [0283]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenbogen in view of Shaltout, and in further view of Bouwhuis (US 3992574), of record.
Regarding claim 16, Ellenbogen as modified by Shaltout discloses the limitations of claim 9 above.
Ellenbogen does not disclose an opto-electronic system, comprising the optical system.
However, Bouwhuis teaches an opto-electronic system (Figure 6; Column 1 lines 57-59), comprising: diffractive lenses (12; Column 4 lines 61-65).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the diffractive lens as disclosed by Ellenbogen with the teachings of Bouwhuis, to have an opto-electronic system, comprising the optical system, for the purpose of having an opto-electronic system in which a Fresnel zone plate is employed is of simpler construction than a device with separate auxiliary radiation sources (Bouwhuis: Column 5 lines 26-28).

Regarding claim 17, Ellenbogen as modified by Shaltout discloses the limitations of claim 9 above.
Ellenbogen does not disclose an integrated optical circuit, comprising the optical system.
However, Bouwhuis teaches an integrated optical circuit (Figure 6; Column 1 lines 57-59), comprising: electronic circuit (64; Column 6 lines 34-43) and diffractive lenses (12; Column 4 lines 61-65).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the diffractive lens as disclosed by Ellenbogen with the teachings of Bouwhuis, to have an integrated optical circuit, comprising the optical system, for the purpose of electronically processing signal detected by an opto-electronic system (Bouwhuis: Column 6 lines 34-43).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ellenbogen in view of Shaltout, and in further view of Crozier (US 2012/0267549), of record.
Regarding claim 18, Ellenbogen as modified by Shaltout discloses the limitations of claim 9 above.
Ellenbogen does not disclose a microscopy system, comprising the optical system.
Crozier teaches a microscopy system (Figures 1-2; Paragraph [0014]), comprising diffractive lenses (120; Paragraph [0079]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the diffractive lens as disclosed by Ellenbogen with the teachings of Crozier, to have a microscopy system, comprising the optical system, for the purpose of using only a single relay optic operating as a as a confocal aperture for all the zone plates in the array (Crozier: Paragraph [0079]).

Allowable Subject Matter
Claims 7-8 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, Ellenbogen discloses the limitations of claim 1 above, and further discloses that nanostructures of one of said layers are arranged to focus a respective wavelength to a spot at a focal plane (Figure 8C; see the layer focusing a wavelength of red to spot at a focal plane or point).
However, Ellenbogen does not disclose, in light of the specification, “nanostructures of another one of said layers are arranged to focus a respective wavelength to an annulus surrounding said spot at said focal plane”. 
The examiner further considered Rephaeli (US 2016/0353039). Rephaeli teaches an optical system (Figure 6A), in which nanophotonic element is arranged to focus a respective wavelength to an annulus surrounding a spot at a focal plane  (e.g., 620 focuses a wavelength of 606 or 602 to an annulus surrounding a spot 622 at a focal plane 623). However, Rephaeli fails to disclose nanostructures of another one of said layers are arranged to focus a respective wavelength. Rephaeli and the prior art of record, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 7.

Regarding claim 8, Ellenbogen discloses the limitations of claim 1 above, and further discloses said plurality of layers comprises two or more pairs of layers, wherein for each pair of layers, a size of—and a spacing between—nanostructures of both layers in said pair is selected to provide a resonant response to an optical field (Figure 8C and Paragraph [0118]).
Ellenbogen does not disclose, in light of the specification, “the resonant response provided at the same wavelength”. 
The examiner further considered Arbabi (US 2016/0306079) and Rephaeli. Arbabi teaches using a metasurface lens (Figure 1) to focus several different wavelengths of light (110). However, Arbabi, Rephaeli and the prior art of record, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 8.

Regarding claim 29, Ellenbogen discloses the limitations of claim 22 above, and further discloses that nanostructures of one of said layers are arranged to focus a respective wavelength to a spot at a focal plane (Figure 8C; see the layer focusing a wavelength of red to spot at a focal plane or point).
However, Ellenbogen does not disclose, in light of the specification, “nanostructures of another one of said layers are arranged to focus a respective wavelength to an annulus surrounding said spot at said focal plane”. 
The examiner further considered Rephaeli (US 2016/0353039). Rephaeli teaches an optical system (Figure 6A), in which nanophotonic element is arranged to focus a respective wavelength to an annulus surrounding a spot at a focal plane (e.g., 620 focuses a wavelength of 606 or 602 to an annulus surrounding a spot 622 at a focal plane 623). However, Rephaeli fails to disclose nanostructures of another one of said layers are arranged to focus a respective wavelength. Rephaeli and the prior art of record, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 29.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                                 

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871